Dissenting Opinion by
Ervin, J.:
I would affirm the order of the court below upon the able and comprehensive opinion of President Judge Lloyd P. Weaver. Concededly there was no accident in the ordinary lay understanding of the term. The record discloses that claimant had a prior coronary condition of long standing and of a serious character. Unequivocal medical testimony was essential, and the medical testimony is not unequivocal. Claimant’s own witnesses testified that the alleged infarction would have been months prior to his employment. Claimant has not, in my opinion, met the burden of proof in this case.
Wright and Woodside, JJ., join in this dissent.